DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.

Response to Arguments
	Acknowledgement is made of the arguments filed 11/16/2020 these arguments are fully considered but are moot in view of the modified grounds of rejection (underlined portion below, in view of Jones).  Additionally, 112(a) and 112(b) rejections are provided based on the amended claim limitations.
	Applicants are advised to include (in the independent claims) the specifics of the piezoelectric actuators in addition to their placement and function relative to the etched portions of the control panel in order to overcome the current 112(a), 112(b), and 103 rejections.  An updated search and consideration would likely be needed thereafter.  Applicants are advised to consider the grounds of rejection provided for claim 4 in view of Levesque et al. (U.S. 2015/0185848 A1) as well in the event the independent claims are amended to include the piezoelectric actuator.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6-13, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1, 15, and 17, the limitation “each comprising a control actuator proximate thereto” is not supported in the specification.  An actuated etched control panel is only described as actuated by piezoelectric transducers (e.g. see para 108 of the publication of the instant application).   Therefore, the scope of “a control actuator proximate thereto” does not have support in the specification.  Regarding the remaining claims, the claims are rejected due to their dependency from the above independent claims.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-13, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  	Regarding claims 1, 15, and 17, the limitation “each comprising a control actuator proximate thereto” is indefinite.  The breadth of “control actuator” is indefinite.  It is unclear whether this can include the inherent touch sensing of touch screens and softkeys that do not require actual depressing but can be activated solely by touch.   For the purposes of examination, the broadest reasonable interpretation of “actuator” will be considered to be inherent in any touch screen or soft key, or anything that implies a function of being able to actuate either physically or within software as input.  
Regarding the remaining claims, the claims are rejected due to their dependency from the above independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		Claims 1, 3, 6, 7, 10, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Poland (U.S. 20080161688 A1) in view of Jones (U.S. 2006/0068834 A1), and further in view of Dafin et al. (U.S. 2014/0151329 A1).
	Regarding claims 1, 6, and 15, Poland teaches an ultrasound apparatus comprising: 
	a beamformer energizable to generate an ultrasound signal (e.g. fig. 1, item 14);  
	a control logic processor (e.g. fig. 1, refer to any of the plurality of “PROCESSOR”);  
	a transducer probe configured to direct and detect ultrasound signals (e.g. fig. 1, item 10);  
	a control panel (e.g. para 25, “display 38”);  and 
	a display monitor in signal communication with the control logic processor (e.g. fig. 1, refer to items 28 or 38). 
		Poland teaches the limitations as discussed above but may fail to explicitly teach the control panel in wireless signal communication with the control logic processor.  However, in the same field of endeavor, Jones teaches a control panel in wireless signal communication with a control logic processor (e.g. fig. 1, item 120; fig. 2C, items 120; para 39, “when a user interface modules is detached from the system 100, that module communicates with the system 100 through a wireless communication link…each detachable user interface module includes a wireless communication device that can communicate and interface with the system 100; fig. 2D & fig. 2F; para 40, “keyboard 126, on the other hand, can be used away from the system 100 via wireless link”; fig. 2F, para 41).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the control panel in wireless signal communication with the control logic processor.  Such a modification allows for convenience during an ultrasound examination to allow the operator to avoid reaching over to an attached control panel if the position is inconvenient, and to eliminate the need to untangle or arrange cables that may ordinary be needed to connect the control modules to the system (e.g. para 13).

 		Poland in view of Jones as described above may fail to explicitly teach that the touch screen on the second portion displays variable controls according to selection from the at least first and second fixed-position controls on the first portion.  Poland does teach in an embodiment that the touch screen on a second portion displays variable controls (e.g. para 26, “softkeys...depending upon the image mode”) according to selection from the at least a first and second fixed-position controls on the first portion (e.g. para 24, “keys 72a-72e which are used to select a particular imaging mode of operation”).   Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the touch screen on the second portion display variable controls according to selection from the at least first and second fixed-position controls on the first portion.  Such a modification allows for greater flexibility of options for control of the ultrasound system given a fixed footprint of the control panel portions (e.g. refer to para 25).

		The references teach the limitations as discussed above but may fail to explicitly teach the button locations for the first and second portions being actuator locations, and each comprising a control actuator proximate thereto, each configured to be manually activatable.  However, Jones teaches a variety of input possibilities, including push buttons, soft buttons, toggles, and other known ways of accepting input (e.g. para 34).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the button locations for the first and second portions being actuator locations, and each comprising a control actuator proximate thereto, each configured to be manually activatable.  Such a modification is considered a known solution to the problem of providing input signals for an ultrasound user interface (e.g. para 34).
		Regarding claim 3, the combination of Poland in view of Jones teaches wherein one of the first and second portions provides the wireless signal communication with the control logic processor and wherein the first and second portions are in signal communication with each other (e.g. refer to fig. 2H).
claim 10, Poland teaches the system further comprising a docking station for recharging of the control panel or display monitor (e.g. refer to Poland’s fig. 2B, refer to display 38, 28, and 60; also refer to battery 36 of fig. 1; para 19, “flat panel display 38, and battery 36 reside in the portable ultrasound system”).
		Regarding claim 12, Poland teaches the limitations as discussed above but fail to explicitly teach wherein one or both portions are hinged to support the display monitor when undocked.  However, Jones do teach that the portions are mated together and where the second portion is mated to an ultrasound system (e.g. fig. 2H, items 128 and 100).  Furthermore, Poland teaches a display integrated to an ultrasound system (e.g. fig. 2B, specifically refer to item 60 or 38) docked to a hinge (fig. 2B, item 48).  Poland also teaches that the portable ultrasound system 38 can be in the form of a laptop where the display is hinged to a control panel (e.g. fig. 6A; para 30).  Therefore, it would have been obvious to one of ordinary skill in the art to have the second portion mated through a hinge to the portable ultrasound system and display monitor in order to provide the control portions of Jones to Poland’s portable ultrasound system/display when undocked, offering additional control options when in undocked mode (e.g. see Poland: para 42; para 30, “use can be made of the conventional keyboard and controls 162”).
		Regarding claim 16, Poland in view of Jones teaches one or both of the control panel portions are dockable for recharging (refer to Jones, fig. 2H).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Poland (U.S. 20080161688 A1) in view of Jones (U.S. 2006/0068834 A1), further in view of Dafin et al. (U.S. 2014/0151329 A1), as applied to the claims above, and further in view of Levesque et al. (U.S. 2015/0185848 A1).  Poland, Jones, and Dafin et al. teach the limitations as discussed above but may fail to explicitly teach the treated surface provides a haptic stimulus using one or more piezoelectric actuators.  However, Levesque et al. teach a surface that provides a haptic stimulus using one or more piezoelectric actuators .  			 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Poland (U.S. 20080161688 A1) in view of Jones (U.S. 2006/0068834 A1), further in view of Dafin et al. (U.S. 2014/0151329 A1), as applied to the claims above, and further in view of Tzeng et al. (U.S. 2005/0100382 A1).  Poland and Jones teach the limitations as discussed above but may fail to explicitly teach wherein the display monitor surface or control panel is curved.  However, in the same field of endeavor, Tzeng et al. teach a curved control panel (e.g. para 29).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a curved keyboard in order to provide ergonomic function to the user (e.g. para 29).
 
		Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Poland (U.S. 20080161688 A1) in view of Jones (U.S. 2006/0068834 A1), further in view of Dafin et al. (U.S. 2014/0151329 A1), as applied to the claims above, and further in view of Green ‘357 (U.S. 2013/0197357 A1).  The references teach the limitations as discussed above but may fail to explicitly teach a head-mounted display for the sonographer or patient.  However, in the same field of endeavor, Green ‘357 teach a head-mounted display for the operator (e.g. para 44).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a head-mounted display for the sonographer.  Such a modification would allow for an sonographer to better visualize medical images in real time without needing to reposition their head and eyes from the area being imaged for image guided operations (e.g. para 44).

		Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Poland (U.S. 20080161688 A1) in view of Jones (U.S. 2006/0068834 A1), further in view of Dafin et al. (U.S. 2014/0151329 A1), as applied to the claims above, and further in view of Steins et al. (U.S. 2008/0146922 A1).  The references teach the limitations as discussed above but may fail to explicitly teach a viewer display for patient viewing.  However, in the same field of endeavor, Steins et al. teach a viewer display for patient viewing (e.g. para 78, “The cart 14 may also include one or more patient displays such as a patient display 128…intended to be viewable by a patient during use of the cart 14).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a viewer display for patient viewing.  Such a modification would allow for the patient to view the image on the monitor without hindering the ability of the clinician to perform the ultrasound procedure (e.g. para 78). 		

		Claims 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poland (U.S. 20080161688 A1) in view of Jones (U.S. 2006/0068834 A1), further in view of Dafin et al. (U.S. 2014/0151329 A1) as applied to the claims above, and further in view of Greene ‘296 (U.S. 2009/0102296 A1).  
		Regarding claims 13 and 17, the references teach the limitations as discussed above but fail to explicitly teach a recharging power transmitter that performs wireless recharging.  However, in the same field of endeavor, Greene ‘296 teach a recharging power transmitter that performs wireless recharging (e.g. fig. 13; para 232).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a recharging power transmitter that performs wireless recharging in order to reduce the maintenance necessary to recharge the control panel (e.g. para 3).
		Regarding claim 19, the references teach the limitations as discussed above but may fail to explicitly teach wherein the control panel has a hinged support.  However, Jones do teach a modular .

		Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Poland (U.S. 20080161688 A1) in view of Jones (U.S. 2006/0068834 A1), further in view of Dafin et al. (U.S. 2014/0151329 A1), further in view of Greene ‘296 (U.S. 2009/0102296 A1), as applied to the claims above, and further in view of Tartz et al. (U.S. 2015/0213245 A1).  The references teach the limitations as discussed above but may fail to explicitly teach wherein the control panel further provides motion sensing for entry of operator instructions.  However, in the same field of endeavor, Tartz et al. teach motion sensors for control panels for operator entry of instructions (e.g. para 33 & 36).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the control panel further provide motion sensing for entry of operator instructions.  Such a modification would allow for biometric authentication based on user movement in order to determine the identity of the operator (e.g. see para 37).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMER M CHAO whose telephone number is (571)272-0674.  The examiner can normally be reached on Monday – Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELMER M CHAO/Primary Examiner, Art Unit 3793